Title: Enclosure: [Form Stating the Accounts of the Revenue Cutters], 29 November 1791
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



T.DC. Office
Sir

Enclosed you will receive a form for stating the accounts of the Revenue Cutters and your direction.
It will be expedient that an account should be opened in your books for the expences incurred under this agency, which will be closed quarterly and for the amount of which you will debit the United States in your quarterly account Current as Collector of the Revenue for the district of .
The rations of the Officers & Mariners you will please to allow according to such prices as shall from time to time be authorized by the Secretary of the Treasy.
A Commission of  ⅌ Cent is allowed for your extra trouble in this business which you will please to charge in the abstract of expences to be rendered according to the inclosed form, independent of and in addition to, the Commission to which you are otherwise by Law intittled.
I am &c
